Citation Nr: 1311750	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include dementia due to head trauma.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

In a February 2011 memorandum opinion, the Court vacated a January 2009 Board decision that denied the claim, and remanded the matter for further consideration.  

In January 2009, this matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO in Reno, Nevada.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2008.  A transcript of the hearing is associated with the claims file.

In January 2012, the Board again denied the Veteran's claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a June 2012 Order, granted the parties' Joint Motion for Remand and remanded the claim of entitlement to service connection for an acquired psychiatric disorder, to include dementia due to head trauma, for compliance with the terms of the Joint Motion (JMR).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The competent evidence, overall, demonstrates that the Veteran's acquired psychiatric disorder was not incurred in nor the result of active duty.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include dementia due to head trauma, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that his current psychiatric problems began during his time in service from September 1967 to September 1970, specifically due to head traumas incurred in January 1968 and December 1969.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  

Moreover, the condition at issue, an acquired psychiatric disorder, to include dementia due to head trauma, to not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The first requirement for any service connection claim is the existence of a current disability.  Evidence submitted includes VA treatment records and private treatment records from the Lahey Clinic.  These records chronicle a history of mental illness, including diagnoses of anxiety, a personality disorder, and possible dementia.  The first element of service connection is satisfied.

Next, the Veteran's service treatment records (STRs) reveal that he was treated for two concussions during service.  The Veteran contends that these were the cause of his current disability.  The second element of service connection is satisfied.

The Veteran's self-reported history of symptoms is critical to the outcome of this case.  In June 2005, the Veteran reported having experienced mental confusion, memory loss, pain, and perceptual problems with sounds and light ever since his 1969 concussion.  He has asserted that he has had symptoms continuous since the concussions on other occasions as documented in the December 2005, May 2006, May and September 2011 opinions discussed below.

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a finding that the Veteran has an acquired psychiatric disorder, to include dementia, due to head trauma decades earlier, falls well outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The initial diagnosis of a mental diagnosis is simply beyond the Veteran as a lay observer.  This is particularly true where competent medical professionals disagree as to the correct diagnosis, as will be discussed below.  The Board acknowledges the Veteran's statements that he has symptoms of a mental disability as competent, but not any statements that he knows what that disability is.  See Jandreau.  

The Board will also address the Veteran's contention that he has symptoms of a mental disability since the concussions in service. 

The Veteran's STRs verify the Veteran's statements of receiving two concussions in service.  The first concussion occurred in January 1968 as the result of a fight and was not treated long term.  The second concussion occurred in December 1969 after falling to the concrete floor of the barracks and hitting his head.  This incident led to 6 days of hospitalization and 7 additional days of convalescence, after which the Veteran returned to duty.  

There is no further mention of any residual cognitive or psychiatric symptoms of any kind from the concussions during service.  The Veteran claimed no psychiatric symptoms upon being examined for separation in April 1970.  The Veteran reported having severe headaches at times but denied eye trouble, ear, nose and throat trouble, a history of head injury, loss of memory or amnesia, depression or excessive worry and nervous trouble of any sort, providing evidence against this own claim.

While the Veteran's denial of a history of head injury is perplexing, the Veteran is generally competent to report symptoms in the report of medical history portion of the separation physical.  During the clinical examination, the December 1969 concussion was noted and a specific finding of no complications due to the concussion was entered, providing highly probative evidence against this claim.  

The Veteran has, at various times, made statements that his symptoms have been present since his military service.  These statements are recorded in, for example, a June 2005 treatment note and January 2007, May and September 2011 nexus opinions.  The positive opinions discussed below are predicated on the Veteran's report of medical history that he has had symptoms since service (September 1967 to September 1970).

The Veteran has also reported an onset of anxiety attacks at the age of 28.  This occurred during a December 2005 VA examination for competency for pay purposes.  This report will be discussed further below.  

While the Board recognizes that the Veteran is competent to report symptoms, he must also do so credibly.  The Veteran's December 1969 and April 1970 in-service denials of symptoms contradict his June 2005 report of memory loss and perception problems with light and sound.  The first evidence of any psychiatric treatment for the Veteran was in 1983, when he was treated for an anxiety attack at the Lahey Clinic in Boston.  

The examiner noted the Veteran's concussion in Germany in 1969 "with no apparent sequelae".  The examiner did not offer a specific etiological opinion.  

The February 2011 Court's opinion vacating and remanding this case stated that the Court could not "comprehend" how a record that does not opine as to "nexus" could be considered evidence against a claim.  The Court stressed that the absence of evidence is not equivalent to negative evidence.

The critical question in this case is whether the Veteran's contention that he has had symptoms of a mental disability since the concussions in service is credible, a factual determination to be made by the Board.  In other words, was the Veteran actually having the problems he said he was having since January 1968 and December 1969 (he has contended that he has had symptoms continuous since the concussions on many occasions as documented in the December 2005, May 2006, May and September 2011 opinions).  

If the Veteran is an accurate historian, this fact supports his claim.  If he is not, and this contention is not true, it provides factual evidence against his claim, undermining the basis for any medical opinion that would support his claim based on the Veteran's representation of symptoms of a mental illness since 1969, more than 40 years ago.  The positive nexus opinions are all based on the assumption that he has provided an accurate history.

Specifically, as the representative of the Veteran noted in October 2011 (page 2): "Dr. [Z.] describes in detail the severe symptoms [the Veteran] suffered from since service . . .".  However, it is the Board's finding that the Veteran is not an accurate historian of his disability and the statements made to Dr. Z., and others regarding the history of his problem are, indeed, not accurate. 

For example, the Veteran contends to Dr. Z. that he has had severe symptoms of mental illness since service.  However, in December 2005 VA treatment record, while the Veteran cited anxiety attacks since age 28, and notes the two concussions, when asked about a past psychiatric/emotional history, the Veteran "denies" any problem, in complete contradiction to what he is telling Dr. Z. regarding severe symptoms of mental illness since service, and what he noted in the June 2005 examination regarding mental confusion "ever since" service, in support of the claim for this disability that he had just filed in this case.  Other treatment records also fail to note severe symptoms of mental illness for 40 years.  If the Veteran has been having the problems he indicated to Dr. Z. since service, why does he not cite these problems during treatment until nearly 40 years after service, notwithstanding the fact he cites other problems during this time period. 

Further, as previously noted by the Board in its January 2012 decision, once again, he made no such claims of continuous symptoms of a mental illness since 1969 in 1983, while citing other problems to determine if his intermittent problems with hyperventilation (associated with chest discomfort and parenthesis) had any other cause than anxiety, undermining this key contention - not simply the "absence of evidence"  - but evidence against his factual contention that he experiences symptoms of this problem since 1969, therefore, this is "negative evidence" against the Veteran's factual assertions of  "severe" symptoms suffered since service.

In the June 2012 Joint Motion, the parties found that the Court had already determined that the 1983 treatment record was not negative evidence on the issue of nexus in this appeal.  The parties cite to Chisem v. Brown, 8 Vet. App.  374, 375 (1995) ("where a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues"; see also Browder v. Brown, 5 Vet. App. 278, 270 (1993)).

Even if the 1983 treatment record was not sufficient to establish negative evidence against the Veteran's factual assertions of a problem since service, the Board again makes the following factual finding:  If the Veteran were having problems with mental confusion, memory loss, pain, and perceptual problems with sounds and light ever since his 1969 concussion (as he himself stated in 2005) the Board finds it implausible that he would not have noted those problems in 1983 while attempting to determine the etiology of his chest discomfort.  The importance of the 1983 record becomes clear: the Veteran is not an accurate historian and, on this basis, the Board has assigned little probative weight to his factual assertions of "severe symptoms" of this disability since service based on the Veteran's statements. 

The probative value of the medical nexus issue is a separate issue from the probative value of the Veteran contention that he has had "severe symptoms" suffered "since service".  

The 1983 treatment note is relevant, not to the value of medical "nexus", but rather to the Veteran's credibility in providing a record of contradictory statements from him regarding his medical history (and symptoms).  The Board is cognizant that statements made for the purposes of medical diagnosis or treatment are considered to be of heightened reliability.  See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991); see also Fed. Rules of Evid. 803, Hearsay Exception 4.  Prior inconsistent statements are generally considered to diminish credibility.  See Fed. Rules of Evid. 613.  

While the Federal Rules of Evidence are not binding in VA proceedings, they remain persuasive authority in weighing credibility.  Rucker v. Brown, 10 Vet.App. 67, 73 (1997).  The Board may consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The first evidence of psychiatric treatment in March 1983 occurred approximately 13 years after separation from service.  The Veteran's December 2005 report of onset of anxiety attacks at age 28 is inconsistent with symptoms "since service" as the Veteran was discharged three months before his 21st birthday.  The Veteran did not complain of dementia, memory loss or related symptoms until June 2005, approximately 35 years after separation from service.  

Furthermore, the initial report of continuity of symptomatology to service dates to June 2005 (which is the month that he filed the instant claim for compensation).  

It is important to understand the Veteran's central factual contention in this case:  He contends that he has had at most times severe symptoms of a head injury since at least 1970.  In May 2011, the Veteran states  "[e]ven a month after I got out of Service, I was still very mentally confused and not functioning right."  This central factual contention is the basis of the medical opinion of "S.Z.", a VA psychologist, who clearly suggests the Veteran has a brain trauma caused by service based on a finding that the Veteran, while having problems since 1970, did not seek treatment for these problems because the Veteran did not know he could obtain professional assistance for his head injury.  

The Board finds that the medical opinion of May 2011, and other medical opinions in this case that support this claim (the positive "nexus" evidence) are based on a factual determination that is not correct:  the Veteran has had symptoms of a head injury since 1970.  It is the Board's finding that if he did not have these problems since 1970, the probative value of these medical opinions is severely lessened.

The first evidence of any psychiatric treatment for the Veteran was in 1983, when the Veteran was treated for an anxiety attack at the Lahey Clinic in Boston.

In this regard, the Board concedes that if the Veteran were having problems with a head injury since 1970, as he contends, he may not have received treatment because he did not know he could obtain treatment or because he was treated so poorly following his initial head injuries (as argued by Dr. S.Z.) or because he was homeless.  However, it becomes totally factually incomprehensible why the Veteran would not speak of these "severe" problems that he has had from 1970 to 1983 (13 years, as the Veteran contends) to the doctor in 1983.

In 1983, the Veteran cites all his problems to "see if there is any other cause than anxiety."  Importantly, he fails to mention to the doctor in 1983 that he had been "mentally confused" and "not functioning right", since 1970, a claim he makes to Dr. S.Z. in 2011, undermining the central factual contention in this case: that he has had problems with head injury symptoms since 1970.  The Board finds that the Veteran's accounts are clearly not factual consistent.  The continuity of systemotology based on the Veteran's lay statements is clearly broken by the 1983 medical treatment record, along with other medical records cited above.  The 1983 medical report cites the concussion in 1969 but indicates "no apparent sequellae."

Both factual histories provided by the Veteran in 2011/2005 and 1983 cannot be accurate.  The Board, as the finder of fact in this case must make the final decision regarding this limited factual issue:  did the Veteran have symptoms of this problems since service. 

The Board places greater weight on statements made in the course of medical treatment without regard to a claim for monetary compensation, significantly closer in time to the events in question and consistent with the findings recorded during service, at separation from service and thirteen years after service.  In sum, the Board finds that the Veteran's statements of on-going symptoms since service are not credible.  

Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.) 

In light of the foregoing, the Board affords the Veteran's statements made in the course of this claim, including those made in the May 1983 treatment record, to be of limited probative weight.  There is no other probative lay evidence of record.  Thus, service connection may only be supported based on the medical evidence of record.  On this point, the evidence is in conflict.  

On the one hand, the Veteran was evaluated by two VA physicians in the course of this claim in December 2005 and May 2006.  Following evaluation of the Veteran, consideration of his account of his own symptoms and review of the Veteran's VA treatment records and the claims file, both concluded that the Veteran did not have brain injury or residuals of brain injury.  Each concluded that the Veteran's disability was psychiatric in nature and unrelated to any incident of head injury.  

On the other hand, the Veteran has also been evaluated by two other VA mental health care providers, a psychologist and a physician.  The psychologist provided the June 2005 and January 2007 reports discussed in the Board's previous decision.  The psychologist has also provided another, May 2011 statement in support of the Veteran's claim (cited above).  The psychologist provided opinions diagnosing the Veteran with dementia due to head trauma.  The physician submitted a September 2011 opinion to the effect that the Veteran has a cognitive disorder, not otherwise specified, due to "suffering brain insults" during service.  

The opinions regarding the proper diagnosis are in clear conflict: either the Veteran has brain injury and symptoms continuous since service or he does not.  The Board will evaluate the merits of the individual opinions in light of the remaining evidence of record before weighing the evidence as a whole.

A VA mental health treatment record from June 2005 includes an assessment of severe chronic generalized anxiety disorder and dementia due to head trauma in 1968 and 1969-70.  The examiner noted rapid, pressured speech and low self esteem.  The Veteran reported having experienced mental confusion, memory loss, pain, and perceptual problems with sounds and light ever since his 1969 concussion.

Notably, the examiner in 2005 found thoughts and memory within normal limits, with no evidence of hallucinations or delusions nor any personality disorder.  The examiner gave a poor prognosis for improvement due to the veteran's mental health problems.  The Board notes that the June 2005 examiner's opinion of dementia appears to be based solely on the Veteran's reported subjective symptoms.  The examiner's objective findings revealed normal thought and memory processes, compared to the Veteran's subjective complaints of mental confusion, memory loss, and perceptual problems.  Additionally, the examiner gave no opinion regarding the etiology of the Veteran's anxiety and did not relate it to service.  

The Court is correct in stating that this entry does not contain a nexus opinion from the author.  This statement is relevant to the instant appeal, however, not in the content of a non-existent etiological nexus opinion, but in recording the Veteran's contemporaneous lay report of medical history in 1983, which is not consistent to what he now says in 2013.

The June 2005 entry remains relevant as the record of lay evidence pertinent to the question of a relationship to service.  Thus, there is no "absence of evidence" which would nullify the probative value of the entry.  Indeed, the relevance of this entry is shown by the lengthy credibility discussion above.  This entry remains evidence in favor of the claim which the Board is obligated to discuss, even though the Board has ultimately found the Veteran's contemporaneous statements to be incredible.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  This entry was also relied on in evaluating the content of the January 2007 assessment by the same examiner which did provide a nexus opinion.  

The same examiner provided a January 2007 assessment of the Veteran.  The report indicates that the Veteran brought with him only the June 2006 rating decision that is on appeal, as well as his own multi-page statement about his symptoms, and no other medical records.  The examiner quotes several entire statements directly from the Veteran regarding his mental state after separation from service.  In the limited mental status examination, the Veteran was noted to be well oriented, with no evidence of hallucinations, delusions, or paranoid ideation.  The examiner noted that the Veteran "still suffers from ongoing memory and concentration problems," despite his own findings of normal thought and memory processes during the June 2005 mental health assessment, which does not appear consistent.  This raises a n internal inconsistency within the January 2007 assessment. 

The examiner again diagnosed the Veteran with dementia due to head trauma, once more basing the assessment almost entirely on subjective symptoms offered by the Veteran, which, for reasons cited above, have been placed into question.   

The psychologist who authored the June 2005 entry and January 2007 opinion also submitted a May 2011 assessment of the Veteran in support of his claim, as cited above.  The Board notes that the psychologist has used a variety of legal terms to support his opinion.  The Board will consider the opinion.  The Board, however, is the finder of fact in this case.

The psychologist indicated that the Veteran displayed a classic pattern of behavior in brain injured veterans considering the pressure not to report to sick call while in the Army along with the Veteran's long history of poor relationships and poor work experiences following discharge.  The examiner quoted the Veteran at length, including reports of being "very mentally confused and not functioning right."  The examiner indicates that the Veteran brought his August 2007 Statement of the Case for review.  The examiner indicates that the rationale given for the decision was that the record does not reveal the claimed issue to be related to service.  The examiner stated that this was a clear contradiction of the evidence.  The Veteran also brought the January 2009 Board decision.  The examiner indicated that he discussed the Board decision with the Veteran but felt that the Veteran was unable to understand what the examiner was saying.  The Veteran reported that he had an upcoming court date for "J walking" and wanted the examiner to come and testify so that the arresting officers would be sent to Federal prison.  The Veteran's struggles and frustrations with the claims process were recorded.

In this regard, it is important to note that the Board is not suggesting that the Veteran does not have an acquired psychiatric disorder (whatever it may be called) at this time.  The key question is whether it is related to his military service more than 40 years ago.  

This examiner stated that the Veteran was struggling with severe, chronic PTSD symptoms.  The examiner also indicated that the Veteran was frustrated trying to convince anonymous, non-medically qualified adjudicators of the nature, severity and chronicity of the Veteran's many service-connected PTSD symptoms.  The opinion continues by exhorting the reader to sympathize with the Veteran, with similarly afflicted veterans, and to grant benefits and care for the veteran populace.  

In this regard, the Board notes that the Veteran has not been diagnosed with severe, chronic PTSD despite repeated, direct evaluations by several medical professionals.  This very May 2011 opinion does not diagnosis the Veteran with PTSD, but with dementia due to head trauma.  Such a diagnosis is necessary for a grant of service connection for PTSD.  See 38 C.F.R. § 3.304(f)(2012).  The medical evidence in this case does not find the Veteran to have PTSD. 

Furthermore, the examiner did not offer any new rationale for his nexus opinion, relying on the Veteran's account of chronicity entirely in relating symptoms to service.  The opinion does not address the inconsistencies of the account as discussed above.  Thus, the examiner's May 2011 opinion is materially duplicative of the January 2007 opinion.  

The September 2011 opinion is similar in relating the Veteran's current disability to service.  The physician states that the Veteran has a cognitive disorder which is completely and totally disabling which has existed since his "numerous" concussions during service.  The opinion is quite short and does not provide a full factual background which would enable substantial comparison to the remaining record.  

These positive opinions rely on the Veteran's self-reported history of symptomatology since service.  The Board may find medical reports incredible if the report relies on statements by the Veteran which the Board rejects.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  The Board has rejected the Veteran's self-reported history of symptomatology since service.  The January 2007 and May and September 2011 opinions appear to rely heavily, if not exclusively, on the Veteran's account.  

Credibility of the Veteran is a key issue in this case and must be addressed by the Board.  To be clear, fault was found with the January 2009 Board decision on the grounds that the Board had rejected the January 2007 opinion without determining the Veteran's statements lacked "credibility".  In this regard, the Board attempted to do so in 2009 in the following finding:   

In the present case, to the extent that the veteran is able to observe continuity of psychiatric symptoms since service, his opinions are outweighed by the lack of pertinent findings of chronic disability in service, the lack of pertinent findings after service, and the lack of any competent medical opinion linking or indicating a link to service.

January 2009 Board decision at page 8-9.

At that time, the Board was attempting to find that the Veteran's statements of continued psychiatric symptoms since service are outweighed by other evidence in this case that clearly places that contention into serious question (a credibility determination), without impugning and respecting the Veteran's honorable military service, which is not in question in this case.  See Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (stating that the VA system is "veteran-friendly" and "non-adversarial"); Kouvaris v. Shinseki, 22 Vet. App. 377, 381 (2009) (noting that the veterans benefits system is a "veteran-friendly" system).  In light of the Court Order and JMR, the Board makes the findings made in 2009 more unambiguous not out of frustration, but an effort to meet the requirements of the Court in this case.

To be clear, the Board finds that January 2007 and May and September 2011 opinions are not consistent with the Board's assessment of the factual record, relying on incredible statements, and rendering them with limited probative value.  The Board turns to the remaining medical opinions of record. 

The Veteran was given an evaluation for competence for pay purposes by VA in December 2005.  The Board finds that the probative value of this examination is heighted because, at this time, the key issue was not whether the Veteran had a disability related to service, but rather whether the Veteran was competent to receive VA benefits without assistance.  Therefore, his statements were less focused on obtaining VA benefits and more focused on providing a truly accurate medical history, as requested at that time.

The Veteran reported a history of anxiety attacks since age 28 (dating onset to 1977 or 1978), although none for the prior six months.  The Veteran reported chronic homelessness for the previous three years.  He denied feeling depressed, difficulty in concentration, sleep disturbance, or change in appetite or energy.  

Upon mental status examination, the Veteran was alert and oriented, speech was normal in rate and rhythm, and mood was euthymic.  The examiner found no perceptual disturbances, and found thought process and association to be normal and coherent, and memory was intact.  The examining physician found the Veteran to be competent for pay purposes and commented that the veteran does not appear to have any disabling psychiatric disorder, but does appear to have a personality disorder.  The examiner diagnosed general anxiety disorder and personality disorder, not otherwise specified.

In May 2006, the Veteran was afforded a VA medical examination pursuant to this claim, to include a brain and spinal cord exam.  The Veteran reported being unemployed for at least six years and homeless for much of that time.  The examiner noted the past history of two head injuries while in service.  

Upon physical examination, the Veteran complained of occasional headaches but no chronic problems.  Neurological examination revealed the Veteran to be fully oriented with memory intact.  There were no neurological deficits identified.  The examiner noted that he did not detect any evidence of dementia in his encounter with the Veteran.  The VA examiner diagnosed status post head injuries, remote, and history of chronic anxiety with evidence in the past of hyperventilation episodes.  Upon examination of the brain and spinal cord, the Veteran reported no pain, weakness, or fatigue.  The examiner opined that the Veteran's difficulty with keeping a job was because of the mental health issues rather than from an organic brain problem.  The examiner stated that there appears to be no functional loss from an intellectual standpoint.  The examiner opined that whatever condition the Veteran has had from the head injury is stable, and he did not find any central nervous system deficits.  

The examiner stated that he believes there is psychiatric illness of chronic anxiety and failure to adapt in modern society from a mental standpoint rather than from an injury to the brain, providing evidence against the Veteran's central contention that he has a disability related to the injury in service that the Board finds to be of high probative value. 

Both evaluations were based on full evaluations of the Veteran, consideration of his self-reported history, review of the Veteran's claims file and VA treatment records.  The opinions rejected the Veteran's account of symptoms since service or related to service.  Both provided rationales for their conclusions.  As these opinions are based on informed and correct factual predicates in accordance with the Board's assessment of the record, the Board finds that these opinions are highly probative.

The Board finds that the Veteran has not credibly reported his history of symptomatology (not simply the history of the problem, but his contention that he has had this symptoms since service).  The December 2005 examination makes this clear.  The Board further finds that the opinions in favor of this claim are based on incredible statements which the Board has rejected.  The opinions against this claim are full and informed and provide rationales.  

In light of the foregoing, the competent and credible evidence, overall, demonstrates that the Veteran's acquired psychiatric disorder was not incurred in nor the result of active duty.  Service connection must be denied.  

As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, July 2005 and March 2006 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); Quartuccio, at 187.  The Board also notes that the February 2011 Court opinion does not identify any failure in the duty to notify occurred in the course of this case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran's VA treatment records have not been updated since the certification of the appeal in November 2008.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

Similarly, the December 2005 and May 2006 opinions relied on above were based on full and complete contemporaneous evaluations.  The contrary opinions rely on inaccurate factual premises contradicted by the remaining evidence already of record.  Thus, the Veteran's ongoing treatment records do not inform his treating providers of any detail relevant to the outcome of this claim.  The Board concludes that further remand for VA treatment records would not result in any benefit flowing to the Veteran.  In this regard, there is no question in this case that the Veteran has an
acquired psychiatric disorder at this time. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded December 2005 and May 2006 medical examinations to obtain opinions, in part, as to whether his current psychiatric disability was the result of in-service head trauma.  These opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  

The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  These opinions did not evaluate the contrary opinions discussed at length above.  The Board has found these contrary opinions are not founded on accurate factual premises; thus, the December 2005 and May 2006 opinions need not have addressed them.  

The Board has considered the Veteran's recent allegation made in a February 2013 letter to the Board that "Each of the exams provided by the Secretary suffer one fatal flaw or another, to include an inaccurate factual premise, internal inconsistency, and widely varying rationales which are unsupported and contradicted throughout."  However, the Board notes that the February 2011 Court opinion vacating the Board's prior decision did not indicate that these opinions or examinations were in any way inadequate for ratings purposes.  Therefore, the Board finds that the examinations are, as a whole, adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
ORDER

Service connection for an acquired psychiatric disorder, to include dementia due to head trauma, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


